ACCEPTED
                                                                                       14-14-00900-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  2/17/2015 4:54:42 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                             NO. 14-14-00900-CVV

                 IN THE FOURTEENTH COURT OF APPEALS FILED IN
                                                 14th COURT OF APPEALS
                           HOUSTON, TEXAS           HOUSTON, TEXAS
                                                                2/17/2015 4:54:42 PM
                                                                CHRISTOPHER A. PRINE
Steve Griffith in his Official Capacity, Douglas Brinkley in his OfficialClerk
                                                                           Capacity,
Scott Schultz in his Official Capacity, and Mark Grothaus in his Official Capacity,
                                    Appellants,
                                          v.
                 Collision Clinic, L.L.P. and Hanna “John” Elias,
                                     Appellees.


            APPELLEES’ MOTION FOR EXTENSION OF TIME
               TO FILE APPELLEES’ RESPONSE BRIEF

      COME NOW, Collision Clinic, L.L.C. and Hanna “John” Elias, Appellees

herein, and move the Court for an extension of time to file Appellees’ Response

Brief in this cause, and in support thereof would show the Court as follows:

                                         I.

      This is an interlocutory appeal on an order denying a plea to the jurisdiction

pursuant to §51.014(a)(5) and (8), Tex. Civ. Prac. & Rem. Code. Appellants filed

their brief on or about January 21, 2015. Subsequently, a supplemental clerks

record was filed January 29, 2015. Appellees’ brief in response was due February

10, 2015.

                                        II.

      This is Appellees’ first request for an extension of time to file Appellees’

                                         1
Brief.

                                         III.

         Appellees hereby request a three week extension of time to file Appellees’

Response Brief until the 3rd day of March 2015, and as reasons therefore would show

the Court as follows:

         The undersigned counsel has been in numerous depositions and hearings and

has had numerous briefs due in other matters in the last thirty days and therefore has

not been able to devote sufficient amount of time to the review of this entire record

and the preparation of the brief. In addition, the City of Sugar Land recently

adopted a resolution related to the underlying issue in the present lawsuit and

counsel for Appellees have needed time to analyze the impact of the resolution on

the present litigation.

                                                IV.

         Appellees have advised counsel for Appellants of their intent to file this

Motion for Extension of Time and requested they advise whether they are opposed

or unopposed. At the time of this filing, counsel for Appellees have not received a

response to their request.

         WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that this Honorable Court extend the time for filing the Appellees=


                                          2
Response Brief in this cause until the 3rd day of March, 2015.

                                      Respectfully submitted,

                                      THE IRWIN LAW FIRM, P.C.

                                      By: /s/ Leland M. Irwin
                                          Leland M. Irwin
                                          State Bar No. 00790945
                                          leland@irwin-lawfirm.com
                                          210 Morton Street
                                          Richmond, Texas 77469
                                          (832) 847-4111
                                          Facsimile (832) 847-4177

                                             -AND-

                                      YOUNG AND HUSAIN, P.L.L.C.

                                      By: /s/ Omar Khawaja
                                          Omar Khawaja
                                          State Bar No. 24072181
                                          okhawaja@yhlawfirm.com
                                          2700 Post Oak Blvd., Suite 1220
                                          Houston, Texas 77056
                                          713-621-8900
                                          Facsimile 713-621-8909

                                      ATTORNEYS FOR REAL PARTIES IN INTEREST
                                      COLLISION CLINIC, L.L.C. AND HANNA
                                      “JOHN” ELIAS




                                         3
                                      VERIFICATION

STATE OF TEXAS                           §
                                         §
COUNTY OF FORT BEND                      §

       BEFORE ME, the undersigned Notary Public, on this day personally
appeared, Leland M. Irwin, who being by me duly sworn on his oath deposed and
said that he is the attorney for Collision Clinic, L.L.C. and Hanna "John" Elias,
Appellees in the above-entitled and numbered cause; that he has read the above and
foregoing Motion For Extension of Time to File Appellees' Response Brief; and that
every statement contained therein is within h.    owledge and is true and correct.




              SHERRIE MONTGOMERY
              MY COMMISSION EXPIRES
                  March 9, 2015
                                         Notary Public in and for the State of Texas




                         CERTIFICATE OF CONFERENCE

       This is to certify that on February 17, 2015, I have attempted to confer with
Patricia L. Hayden, counsel for Appellants, via email regarding this Motion for
Extension of Time to File Appellees' Response Brief, and that she has not responded
to my request.

                                         Isl Leland M Irwin
                                         Leland M. Irwin




                                             4
                           CERTIFICATE OF SERVICE

     I hereby certify that on February 17, 2015, a true and correct copy of this
document was served on the following counsel and respondent:

E-serve and Email: PHayden@OlsonLLP.com
Patricia L. Hayden
Olson & Olson, L.L.P.
209 e. Mulberry, Suite 100
Angleton, Texas 77515
Attorney for Defendants Steve Griffith,
Douglas Brinkley, Scott Schultz, and
Mark Grothaus

E-Serve and Email: don@dontschwartzlaw.com
Don T. Schwartz
Schwartz & Kalinowski, L.L.P.
1821 Mons Avenue
Rosenberg, TX 77471
Attorney for Defendant
A & M Wrecker Service

Facsimile 281/238-8514
And Email: mcdougal-law-larry@comcast.net
Larry P. McDougal
809 Houston St.
Richmond, TX 77469
Attorney for Defendant
J&H Towing and Recovery




Facsimile 713/802-1339

                                       5
Dan Reiver
1445 North Loop West, Suite 900
Houston, TX 77008
Attorney for Defendant
Long’ Towing, LLC
Facsimile 281/250-4253

Francisco R. Yeverino
112 W. 4th Street
Houston, TX 77007
Attorney for Defendant
Big Rod’s Towing, Inc.

Facsimile 713/789-7703
Daniel F. Castaneda
Buckley, White, Castaneda & Howell, L.L.P.
2401 Fountainview, Suite 1000
Houston, Texas 77057
Attorney for Defendant
Russell Rossett and Hadjes, Inc.



                                   /s/ Leland M. Irwin
                                   Leland M. Irwin




                                      6